5

AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release Page l of 3 Pages

 

  
       

"l w:.a<» ~

UNITED STATES DISTRICT CoUR '» .
for the MAR 1 g 2019
Eastern District of California cLERK,u.s.D¢sTch coun%!§

EASTERN DlSTFllCT OF CAL|FO /»'
BV

 

DEPUTV CLERK

UNITED STATES OF AMERICA,

v.
Case No. l:l9-cr-00041 DAD BAM

\./\_/\_/V

LITZY MICHELLE OSTOS-IRIGOYEN,

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(l) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § l4l35a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in Writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if` convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: UNITED STATES COURT - EASTERN DIVISON - FRESNO
Place

2500 TULARE STREET, FRESNO CALIFORNIA 93721

 

 

on April 22, 2019 at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe

Date and Time

 

If blank, defendant will be notified of next appearance

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

 

')

Ao 1993 (Rev. 09/08- EDCA [Fresno]) Addirionzn conditions of Release (General) ' Page - of - Pages

OSTOS-IRIGOYEN, Litzy Michelle
Doc. No. 1:19-C_R-00041-DAD-BAM-2 /
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant 1s subject to the conditions marked
below:

|Zl (6) The defendant is placed in the custody of:
Name of person or organization Gloria Yolanda Orozco DeLeo
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the

appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the
defendant violates any conditions of release or disappears.

sIGNED é£u/¢c § O@L~ /i:<)

CUSTODIAN
El (7) The defendant must:

|Zl (a) report on a regular basis to the following agency:
Pretrial Services and comply with their rules and regulations;

lZl (b) reside with your custodian and not change your residence without prior approval of PSO; travel
restricted to Eastem District of California and the District of New Mexico, unless otherwise approved
in advance by PSO;

|Zl (c) cooperate in the collection of a DNA sample;

lZl (d) report any contact with law enforcement to your PSO within 24 hours; _

|Zl (e) not associate or have any contact with your co-defendants unless in the presence of counsel or
otherwise approved in advance by the PSO;

lZl (f) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or
other dangerous weapon; ‘additionally, you must provide written proof of divestment of all
firearms/ammunition, currently under your control;

|Zl (g) surrender your Mexican passport to the Pretrial Services Office in the District of New Mexico and the
document will then be surrendered to the Clerk, United States District Court in the Eastem District of
Califomia, and must not apply for or obtain a passport or any other travel documents during the'
pendency of this case;

IZI (h) provide documentation to 4Pretrial Services from Immigration officials authorizing you to obtain lawful
employment in the Unites States;'

|Zl (i) execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the
conditions of release, the following sum of money or designated property: A $2,000 cash bond;

|Zl ' (i) participate in the following Location Monitoring program component and abide by all the requirements

of the program, which will include having a location monitoring u`nit installed in your residence and a
radio frequency transmitter device attached to your person. You must comply with all instructions for
the use and operation of said devices as given to you by the Pretrial Services Agency and employees
of the monitoring company. You must pay all or part of the costs of the program based upon your
ability to pay as determined by the PSO. HOME INCARCERATION: You must remain inside your
residence at all times except for medical needs or treatment, religious services, and court appearances
pre- approved by the PSO;

|Zl (k) be transported by your grandmother, Gloria Yolanda Orozco DeLeo and your uncle Rogelio Leo and
you must report to the District of New Mexico, Albuquerque office on Thursday, March 21, 2019, at
lO: 00 a. m. ,for the installation of the location monitoring equipment; and,

USMS SPECIAL INSTRUCTIONS:

lZl (l) have your release on bond delayed until the posting of the bond.

 

 

§

AO 199C (Rev. 09/08-EDCA [Fresno]) Advice ofPenalties n Page of Pages

ADVICE OF PENALTIES AND SANCTIONS

To THE DEFENDnNT: \_/\’\”ZL/> l\»\ 1 C:l-l'%'l,Lé OS’TOS-l 92 l@@% ?/[\)

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

 

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (1' e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more- you will be fined

not more than $250, 000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years ~ you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that l am the defendant in this case and that I am aware of the conditions of release, I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions

set forth above.
if jQW/*

d l Defendant 's Signature

Directions to the United States Marshal

( I:l ) The defendant is ORDERED released after processing

Date: S_//?//? h 76 §f€)\?é\

Jua'icial Ojj‘icer 's Signalure

S+\e\t,a 4< oefm'o) us Mr>el$'reerr€ dooe©

Printed name and title

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE U.S. ATTORNEY U.S. MARSHAL

 

